DETAILED ACTION
This Office Action is in response to the amendment filed August 11, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 11, 2022.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 13-15, 21, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,456,907. Although the claims at issue are not identical, they are not patentably distinct from each other because they define a robot arm formed of resin and configured with interference portions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the limitation “a metal member that forms a mounting surface” is not fully understood as to whether applicant is attempting to reference the “metal member” recited in claim 1, or intends to introduce additional metal members.  It appears the limitation “a metal member” in claim 2 should be changed to - - the metal member - -.
Claims 13 and 14, the limitation “when the cylindrical arm body and the mounting interface portions are disposed in the vertical direction and are subjected to fire for 10 seconds, flame duration of the cylindrical arm body and the mounting interface portions subjected to the fire is 10 seconds or less” is not fully understood.  For example, if the arm is subjected to fire for 10 seconds, then how can the flame duration of the arm be subjected to the fire is 10 seconds of less.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 9, 13-15, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Reference 10-1805304 (KR ‘304).
KR ‘304 teaches a robot arm comprising: a cylindrical arm body (630); mounting interface portions (610,650) that are fixed to both sides of the arm body and that are used to mount the robot arm to an other member; wherein each of the mounting interface portions is provided with a metal member (612,675) that forms a mounting surface used to mount the robot arm to the other member; wherein at least sections of outer surfaces of the cylindrical arm body and the mounting interface portions are formed of a resin (Glass Fiber Reinforced Plastic); and wherein one of the mounting interface portions (610) and a section of the arm body (directly adjacent mounting interface portion 610) form a first part and the other one of the mounting interface portions (650) and another section of the arm body (directly adjacent mounting interface portion 650) form a second part, the first part and the second part being joined (integrally) to each other.  
With respect to claim 2, KR ‘304 teaches each of the mounting interface portions is provided with: the metal member (612,675) that forms the mounting surface used to mount the robot arm to the other member; and a connection section (portion of the mounting interface portions) that is formed of a resin, in which the metal member is embedded (within adhesive) in a state in which at least the mounting surface on the metal member is exposed, and that is connected to the arm body. 
With respect to claim 3, KR ‘304 teaches the metal member is formed into a ring-shaped plate having, at the center thereof, a center hole penetrating therethrough in the plate-thickness direction; and wherein the connection section has an internal space that is connected to an inner hole of the arm body and that is open to the outside in the center hole of the metal member.  
With respect to claim 4, KR ‘304 teaches (at least one) mounting surface is disposed in parallel with the longitudinal axis of the arm body.
With respect to claim 5, KR ‘304 teaches the metal member has a through-hole (Fig. 6) that penetrates therethrough in the plate-thickness direction and through which a mounting screw is made to pass, and the metal member is embedded in the resin that forms the connection section, with the mounting surface and a seating surface, for the mounting screw, around the through-hole being exposed, the seating surface being located on a back surface of the mounting surface.  
With respect to claim 6, KR ‘304 teaches the resin that forms each of the mounting interface portions and the metal member are fixed to each other by fitting a projecting portion that is provided in one of the resin and the metal member into a recessed portion that is provided in the other one of the resin and the metal member.  
With respect to claim 7, KR ‘304 teaches the two metal members are electrically conductive (inherent).
With respect to claim 9, KR ‘304 teaches the first part and the second part have the same shape.  
With respect to claim 13, KR ‘304 teaches the first part and the second part are joined (integrally) via a mechanical coupling element (portion between the first and second parts).  
With respect to claims 14-15, the metes and bounds are unclear as described above under section 35 USC 112.  KR ‘304 appears to anticipate the claims as best understood.  
With respect to claims 21-22, KR ‘304 illustrates (Fig. 3) a robot arm, and at least one second robot arm identical to the robot arm.  
With respect to claim 24, KR ‘304 illustrates (Fig. 3) the robot arms have the same length.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Alternatively, claims 1-7, 9, 13-15, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Reference 10-1805304 (KR ‘304).
In the event applicant amends the claims to more clearly define the arm being made of a modular construction, wherein the arm body and the mounting interference portions are made from separate components that are joined together, as alternative rejection is given below.
KR ‘304 does not disclose the arm body and the mounting interference portions being made from separate components that are joined together.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the arm body and the mounting interference portions from separate components, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Reference 10-1805304 (KR ‘304).
KR ‘304 does not teach the metal members are formed of a metal material having higher corrosion resistance than aluminum.  It would have been obvious to one of ordinary skill in the art at the effective filing of the claimed device to form the metal members from stainless steel, to prevent the metal members from rusting when subjected to a wet environment.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
Applicant argues KR ‘304 does not disclose “…among other things, mounting interface portions fixed to both sides of a cylindrical arm body and used to mount a robot arm to an other member, wherein each of the mounting interface portions is provided with a metal member that forms a mounting surface used to mount the robot arm to the other member.”  As described above, KR ‘304 illustrates mounting interface portions (610,650) that are fixed to both sides of an arm body (630) and that are used to mount the robot arm to an other member, wherein each of the mounting interface portions is provided with a metal member a metal member (612,675) that forms a mounting surface.  
In view of the foregoing, the claims stand rejected as teaching each element defined by the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658